Citation Nr: 1605577	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.



REMAND

The Board finds that additional development is required before the claim on appeal is decided. 

The Veteran was last provided a VA hypertension examination in November 2010.  The Veteran contends that his hypertension is more severely disabling than compensated by the currently assigned 0 percent disability rating.  In an April 2014 private clinical report submitted by the Veteran, the physician indicated that the Veteran had a documented reading of 160/100 in 2011.  Thus, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of his service-connected hypertension.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

All available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate any available VA and non-VA treatment records not already associated with the record, to include records from Dr. Jose Rodriguez and Dr. Anthony J. Rizzo.

2.  Following completion of the above development, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of hypertension.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  In particular, the examiner should indicate the current and predominant diastolic and systolic pressures, whether the Veteran requires continuous medication for control of blood pressure, and any other symptoms present.  A complete rationale for any opinions expressed must be provided.

3.  Then, readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

